SUPPLEMENT DATED JULY 30, 2009 TO THE INSTITUTIONAL CLASS SHARES PROSPECTUS FOR PRINCIPAL FUNDS, INC. DATED MARCH 1, 2009 (As Supplemented on March 20, 2009, April 8, 2009, April 9, 2009, April 10, 2009, May 4, 2009, May 21, 2009, and June 19, 2009) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. MANAGEMENT OF THE FUNDS Fees Paid to Principal On page 201, add Global Diversified Income to the list of Funds in the fourth paragraph that rely on the SECs order that permits Principal Management Corporation, without obtaining shareholder approval, to: hire one or more Sub-Advisors; change Sub-Advisors; and reallocate management fees between itself and Sub-Advisors.
